07/28/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs July 13, 2021

        STATE OF TENNESSEE v. DWAQUILLE RAHEEM JABAL

                  Appeal from the Circuit Court for Maury County
                      No. 18332 Stella L. Hargrove, Judge
                     ___________________________________

                           No. M2020-01093-CCA-R3-CD
                       ___________________________________


The defendant, Dwaquille Raheem Jabal, appeals the dismissal of his motion for sentence
modification, arguing that he continued to serve his sentence beyond the date he was
supposed to be placed on probation and that “[i]t would be inequitable for [him] not to be
credited with the probation date that he was given.” Upon our review of the record and the
applicable law, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which ROBERT L. HOLLOWAY, JR.,
and TIMOTHY L. EASTER, JJ., joined.

Dwaquille Raheem Jabal, Coleman, Florida, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; and Brent A. Cooper, District Attorney General, for the appellee, State
of Tennessee.

                                        OPINION

                              Facts and Procedural History

        On November 20, 2008, the defendant pled guilty to second offense driving under
the influence, felony evading arrest, and possession of a weapon with intent to go armed,
and the trial court imposed a Range I sentence of two years in confinement with pretrial
jail credit from August 29, 2008 to November 21, 2008. Apparently in response to an
inquiry by the defendant, the Tennessee Department of Correction sent the defendant a
letter dated April 21, 2012, informing him that his sentences in the present case expired on
August 25, 2010, while he was in federal custody.
       On January 30, 2020, the defendant filed a motion “to modify sentence to one day
time served.” In his motion, the defendant claimed his term of imprisonment “effectively
ended on March 20, 2009,” taking into account his completion of various programs in
prison, but “bureaucratic confusion delayed [his] official transfer to federal custody until
August 13, 2010.” He alleged that as a result of the delayed transfer, the Federal Bureau
of Prisons refused to give him jail credit for the time he served between his scheduled
release on March 20, 2009, and his transfer to federal prison on August 13, 2010. He
claimed the “solution . . . is simple and elegant: if this court modifies [his] sentence to
either one day time served or to a date certain, March 20, 2009, then the Federal BOP will
unwind its post calculations and automatically credit [him] with the time served[.]”

        The trial court construed the defendant’s motion as a “Motion for Correction.” The
trial court cited Tennessee Rule of Criminal Procedure 36.1 in its order directing the State
to file a response for purposes of determining whether the defendant’s motion stated a
colorable claim, but there is no indication the trial court construed the defendant’s motion
as a motion to correct an illegal sentence under Rule 36.1. The record does not contain the
State’s response. On July 7, 2020, the trial court filed an order dismissing the defendant’s
motion for lack of jurisdiction. Notice of appeal was filed on August 14, 2020, and the
matter is presently before this court.

                                          Analysis

        On appeal, the defendant argues the trial court erred in dismissing his motion to
modify his sentence for lack of jurisdiction. Referencing his pleading in the trial court, the
defendant asserts that the trial court should have amended his judgments of conviction to
reflect that either he received a sentence of “one day time served,” or his sentence expired
on March 20, 2009. The State presents a robust and persuasive argument for waiver due
to the defendant’s untimely filing of his notice of appeal, filing an inadequate brief, and
failing to provide an adequate record. However, we need not embark into an analysis of
the various reasons the defendant might have waived his claim because it is readily
apparent that the trial court properly dismissed the defendant’s motion for lack of
jurisdiction.

       A judgment of conviction becomes final thirty days after its entry unless a timely
notice of appeal or post-trial motion is filed. State v. Pendergrass, 937 S.W.2d 834, 837
(Tenn. 1996). Once a judgment becomes final, a trial court loses jurisdiction to amend it
except under certain circumstances. Id. (citing State v. Moore, 814 S.W.2d 381, 382 (Tenn.
Crim. App. 1991)); see Tenn. R. Crim. P. 35 (motion for reduction of sentence), 36
(correction of clerical errors), 36.1 (correction of illegal sentences). Erroneous judgments
that do not fall into the category of either clerical errors or illegal sentences may be
                                            -2-
addressed only on direct appeal. See generally Cantrell v. Easterling, 346 S.W.3d 445,
449-453 (Tenn. 2011) (distinguishing clerical errors, appealable errors, and fatal errors).

        Rule 35 of the Tennessee Rules of Criminal Procedure provides a mechanism for
defendants to seek a modification of the sentences imposed against them. The rule states
that a “trial court may reduce a sentence upon motion filed within 120 days after the date
the sentence is imposed or probation is revoked.” Tenn. R. Crim. P. 35(a). Because the
defendant’s motion was filed outside the 120-day limitations period, the trial court was
without jurisdiction to consider the motion under Rule 35.

        Under Tennessee Rule of Criminal Procedure 36, “[a]fter giving any notice it
considers appropriate, the court may at any time correct clerical mistakes in judgments,
orders, or other parts of the record, and errors in the record arising from oversight or
omission.” “Where a trial court fails, by reason of clerical mistake, oversight, or omission,
to record a defendant’s sentence accurately on a judgment, the trial court maintains the
power to correct the clerical error under Rule 36.” State v. Brown, 479 S.W.3d 200, 213
(Tenn. 2015). The defendant was not entitled to relief under Rule 36 because he did not
allege a clerical mistake in his judgments of conviction, but instead was simply asking the
trial court to alter his judgments to facilitate a more favorable jail credit calculation by the
Federal Bureau of Prisons.

        Tennessee Rule of Criminal Procedure 36.1 provides that the appellant “may at any
time, seek the correction of an illegal sentence by filing a motion to correct an illegal
sentence in the trial court in which the judgment of conviction was entered.” Tenn. R.
Crim. P. 36.1(a)(1). “A motion to correct an illegal sentence must be filed before the
sentence set forth in the judgment order expires.” Tenn. R. Crim. P. 36.1(a)(1). A sentence
is illegal if it “is not authorized by the applicable statutes or [it] directly contravenes an
applicable statute.” Tenn. R. Crim. P. 36.1(a)(2). The defendant was not entitled to relief
under Rule 36.1 because his sentence was expired and Rule 36.1 does not authorize relief
from expired sentences.

        In sum, the defendant’s claim involves a jail credit issue that arose more than a
decade prior to the filing of his motion. Although the defendant avers he had no way of
knowing about the claim because he was in federal custody, he would have been aware of
the programs he allegedly participated in while in state custody and of the date he was
transferred to federal custody. Moreover, there is no proof of the defendant’s participation
in any programs entitling him to sentencing credit, and the April 21, 2012 letter from the
Tennessee Department of Correction informed the defendant that his sentence expired on
August 25, 2010. The defendant’s judgments of conviction were final, and he was not
entitled to relief under Tennessee Rules of Criminal Procedure 35, 36, or 36.1. Therefore,

                                             -3-
the trial court properly dismissed the defendant’s motion to modify his sentence for lack
of jurisdiction.

                                      Conclusion

        Based on the foregoing reasoning and authorities, we affirm the judgment of the
trial court.




                                            ____________________________________
                                            J. ROSS DYER, JUDGE




                                          -4-